DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status of Claims
Claims 4, 5, 7-11, 15-22, 24, 26-41 are canceled.
Claims 42-45 are new.
Claims 1-3, 6, 12-14, 23, 25, 42-45 are pending and have been examined.
Applicant Elects Group I claims without traverse
Group I (Claims 1-3, 6, 12-14, 23, 25, 42-45) claims are elected (without traverse), are pending, and have been examined.
Group II claims are non-elected (canceled) without traverse.
This action is in reply to the papers filed on 04/16/2020 (originally filed papers) and 05/04/2021 (Response to Election / Restriction). 
Information Disclosure Statement
The information disclosure statement(s) submitted: 08/10/2020, has/have been considered by the Examiner and made of record in the application file.
Preliminary Amendment
The present Office Action is based upon the original patent application filed on 04/16/2020 as modified by the preliminary amendment filed on 05/04/2021. 

Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-3, 6, 12-14, 23, 25, 42-45 are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter because the claimed invention is directed to an abstract idea without significantly more. These claims recite a method for trading and tracking digitized coupons.
Claim 1 recites [a] method of managing coupons comprising: determining a total coupon campaign amount to be issued via a plurality of coupons to a plurality of known consumers, the plurality of coupons being associated with a first party, a first portion of the plurality of known consumers being registered on a coupon trading platform and a second portion of the plurality of known consumers not being registered on the coupon trading platform; determining a face value for each of the plurality of coupons; transmitting one of the plurality of coupons to each of the plurality of known consumers such that each of the plurality of known consumers is associated with a particular one of the plurality of coupons; responsive to a first one of the plurality of known consumers being registered on the coupon trading platform, permitting the first consumer to offer a first one of the plurality of coupons that is associated with the first consumer for trade via the coupon trading platform; responsive to the first consumer being registered on the coupon trading platform, permitting the first consumer to search for a second coupon to trade for the first coupon, the second coupon being associated with a second party that is different from the first party; and responsive to the first consumer trading the first coupon for the second coupon, transmitting a trade notification to the first party, the trade notification including information associated with (i) the first consumer, (ii) the first coupon, (iii) the second coupon, (iv) a second consumer associated with the second coupon, (v) the second party associated with the second coupon, (vi) or any combination thereof.
The claims are being rejected according to the 2019 Revised Patent Subject Matter Eligibility Guidance (Federal Register, Vol. 84, No. 5, p. 50-57 (Jan. 7, 2019)). 
Step 1: Does the Claim Fall within a Statutory Category?
Yes. Claims 1-3, 6, 12-14, 23, 25, 42-45 recite a method and, therefore, are directed to the statutory class of a process. 
Step 2A, Prong One: Is a Judicial Exception Recited?
Yes. The following tables identify the specific limitations that recite an abstract idea. The column that identifies the additional elements will be relevant to the analysis in step 2A, prong two, and step 2B.  

Claim 1: Identification of Abstract Idea and Additional Elements, using Broadest Reasonable Interpretation
Claim Limitation
Abstract Idea
Additional Element
1. A method of managing coupons comprising:

No additional elements are positively claimed.
determining a total coupon campaign amount to be issued via a plurality of coupons to a plurality of known consumers, the plurality of coupons being associated with a first party, a first portion of the plurality of known consumers being registered on a coupon trading platform and a second portion of the plurality of known consumers not being registered on the coupon trading platform; 

This limitation includes the step of determining a total coupon campaign amount to be issued via a plurality of coupons to a plurality of known consumers, the plurality of coupons being associated with a first party, a first portion of the plurality of known consumers being registered on a coupon trading platform and a second portion of the plurality of known consumers not being registered on the coupon trading platform. 
No additional elements are positively claimed.
This limitation is directed to determining a coupon campaign amount in order to facilitate the trading and tracking of digitized coupons which may be categorized as any of the following:
mental process – concepts performed in the human mind (including an observation, evaluation, judgment, opinion)
and/or
certain method of organizing human activity – 
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations), and/or
managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).
No additional elements are positively claimed.
determining a face value for each of the plurality of coupons; 

This limitation includes the step of determining a face value for each of the plurality of coupons. 
No additional elements are positively claimed.
This limitation is directed to determining a value of a coupon in order to facilitate the trading and tracking of digitized coupons which may be categorized as any of the following:
mental process – concepts performed in the human mind (including an observation, evaluation, judgment, opinion)
and/or
certain method of organizing human activity – 
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations), and/or
managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).
No additional elements are positively claimed.
transmitting one of the plurality of coupons to each of the plurality of known consumers such that each of the plurality of known consumers is associated with a particular one of the plurality of coupons; 

This limitation includes the step of transmitting one of the plurality of coupons to each of the plurality of known consumers such that each of the plurality of known consumers is associated with a particular one of the plurality of coupons. 
No additional elements are positively claimed.
This limitation is directed to receiving / transmitting known information in order to facilitate the trading and tracking of digitized coupons which may be categorized as any of the following:
mental process – concepts performed in the human mind (including an observation, evaluation, judgment, opinion)
and/or
certain method of organizing human activity – 
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations), and/or
managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).
No additional elements are positively claimed.
responsive to a first one of the plurality of known consumers being registered on the coupon trading platform, permitting the first consumer to offer a first one of the plurality of coupons that is associated with the first consumer for trade via the coupon trading platform; 
This limitation includes the step of responsive to a first one of the plurality of known consumers being registered on the coupon trading platform, permitting the first consumer to offer a first one of the plurality of coupons that is associated with the first consumer for trade via the coupon trading platform. 
No additional elements are positively claimed.
This limitation is directed to trading coupons in order to facilitate the trading and tracking of digitized coupons which may be categorized as any of the following:
mental process – concepts performed in the human mind (including an observation, evaluation, judgment, opinion)
and/or
certain method of organizing human activity – 
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations), and/or
managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).
No additional elements are positively claimed.
responsive to the first consumer being registered on the coupon trading platform, permitting the first consumer to search for a second coupon to trade for the first coupon, the second coupon being associated with a second party that is different from the first party; and 
This limitation includes the step of responsive to the first consumer being registered on the coupon trading platform, permitting the first consumer to search for a second coupon to trade for the first coupon, the second coupon being associated with a second party that is different from the first party. 
No additional elements are positively claimed.
This limitation is directed to searching for coupons to trade in order to facilitate the trading and tracking of digitized coupons which may be categorized as any of the following:
mental process – concepts performed in the human mind (including an observation, evaluation, judgment, opinion)
and/or
certain method of organizing human activity – 
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations), and/or
managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).
No additional elements are positively claimed.
responsive to the first consumer trading the first coupon for the second coupon, transmitting a trade notification to the first party, the trade notification including information associated with (i) the first consumer, (ii) the first coupon, (iii) the second coupon, (iv) a second consumer associated with the second coupon, (v) the second party associated with the second coupon, (vi) or any combination thereof. 
This limitation includes the step of responsive to the first consumer trading the first coupon for the second coupon, transmitting a trade notification to the first party, the trade notification including information associated with (i) the first consumer, (ii) the first coupon, (iii) the second coupon, (iv) a second consumer associated with the second coupon, (v) the second party associated with the second coupon, (vi) or any combination thereof. 
No additional elements are positively claimed.
This limitation is directed to receiving / transmitting known information in order to facilitate the trading and tracking of digitized coupons which may be categorized as any of the following:
mental process – concepts performed in the human mind (including an observation, evaluation, judgment, opinion)
and/or
certain method of organizing human activity – 
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations), and/or
managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).
No additional elements are positively claimed.


As shown above, the claims recite an abstract idea. 
Step 2A, Prong Two: Is the Abstract Idea Integrated into a Practical Application?
No. The judicial exception is not integrated into a practical application. There are no additional elements positively claimed. As currently claimed the entire process may be performed without any computer. Any additional elements which might be claimed relate to computing components are recited at a high level of generality (i.e., as generic components performing generic computer functions such as communicating, processing, and outputting data) such that they amount to no more than mere instructions to apply the exception using generic computing components. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea. Additionally, the claims do not purport to improve the functioning of the computer itself. There is no technological problem that the claimed invention solves. Rather, the computer system is invoked merely as a tool. Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore, these claims are directed to an abstract idea. 
Step 2B: Does the Claim Provide an Inventive Concept?
No. The claims do not include additional elements that alone or in combination are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, any additional elements (no additional elements are positively claimed) relating to computing components amount to no more than applying the exception using a generic computing components.  Mere instructions to apply an exception using a generic computing component cannot provide an inventive concept. Furthermore, the broadest reasonable interpretation of the claimed computer components (i.e., additional elements) includes any generic computing components that are capable of being programmed to communicated and display data. 
Additionally, the computer components are used for performing insignificant extra-solution activity and well understood, routine, and conventional functions. For example, any computer would merely communicate, associates and processes data.  Activities such as these are insignificant extra-solution activity and, therefore, well understood, routine, and conventional. See MPEP 2106.05(d); see also, e.g., OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d at 1363, 115 USPQ2d at 1092-93 (Presenting offers to potential customers and gathering statistics generated based on the testing about how potential customers responded to the offers; the statistics are then used to calculate an optimized price); CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011) (Obtaining information about transactions using the Internet to verify credit card transactions); Ultramercial, Inc. v. Hulu, LLC, 772 F.3d at 715, 112 USPQ2d at 1754 (Consulting and updating an activity log); Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016) (Selecting information, based on types of information and availability of information in a power-grid environment, for collection, analysis and display); Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1244, 120 USPQ2d 1844, 1856 (Fed. Cir. 2016) (Recording a customer’s order); Return Mail, Inc. v. U.S. Postal Service, -- F.3d --, -- USPQ2d --, slip op. at 32 (Fed. Cir. August 28, 2017) (Identifying undeliverable mail items, decoding data on those mail items, and creating output data); Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1331, 115 USPQ2d 1681, 1699 (Fed. Cir. 2015) (Arranging a hierarchy of groups, sorting information, eliminating less restrictive pricing information and determining the price). Furthermore, limitations such as integrating account details are well-understood, routine, and conventional activity. See Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log).
Dependent claims 2, 3, 6, 12-14, 23, 25, 42-45 further describe the abstract idea. The additional elements of the dependent claims fail to integrate the abstract idea into a practical application and do not amount to significantly more than the abstract idea. Thus, as the dependent claims remain directed to a judicial exception, and as the additional elements of the claims do not amount to significantly more, the dependent claims are not patent eligible.
As such, the claims are not patent eligible. 
Invention Could be Performed Manually
It is conceivable that the invention could be performed manually without the aid of machine and/or computer. For example, Applicant claims determining a campaign amount, determining a face value, transmitting a coupon to a plurality of consumers, permitting consumers to trade coupons, etc… Each of these features could be performed manually and/or with the aid of a simple generic computer to facilitate the transmission of data.
See also Leapfrog Enterprises, Inc. v. Fisher-Price, Inc., and In re Venner, which stand for the concept that automating manual activity and/or applying modern electronics to older mechanical devices to accomplish the same result is not sufficient to distinguish over the prior art. Here, applicant is merely claiming computers to facilitate and/or automate functions which used to be commonly performed by a human.
Leapfrog Enterprises, Inc. v. Fisher-Price, Inc., 485 F.3d 1157, 82 USPQ2d 1687 (Fed. Cir. 2007) "[a]pplying modern electronics to older mechanical devices has been commonplace in recent years…").  The combination is thus the adaptation of an old idea or invention using newer technology that is commonly available and understood in the art. 
In In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958), the court held that broadly providing an automatic or mechanical means to replace manual activity which accomplished the same result is not sufficient to distinguish over the prior art.  MPEP 2144.04, III Automating a Manual Activity.
MPEP 2144.04 III - Automating a Manual Activity and In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958) further stand for and provide motivation for using technology, hardware, computer, or server to automate a manual activity.  
Therefore, the Office finds no improvements to another technology or field, no improvements to the function of the computer itself, and no meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  Therefore, based on the two-part Alice Corp. analysis, there are no limitations in any of the claims that transform the exception (i.e., the abstract idea) into a patent eligible application.
Claim Rejections - Not an Ordered Combination
None of the limitations, considered as an ordered combination provide eligibility, because taken as a whole, the claims simply instruct the practitioner to implement the abstract idea with routine, conventional activity.
Claim Rejections - Preemption
Allowing the claims, as presently claimed, would preempt others from trading and tracking digitized coupons. Furthermore, the claim language only recites the abstract idea of performing this method; there are no concrete steps articulating a particular way in which this idea is being implemented or describing how it is being performed.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over: Mastrianni et al. 2007/0156513; in view of Velusamy et al. 2012/0166261; in further view of Chio et al. 2014/0207557.
Regarding Claim 1. Mastrianni et al. 2007/0156513 teaches A method of managing coupons comprising: determining a total coupon campaign amount (Mastrianni et al. 2007/0156513 [0021 – coupon information such as amount of discount and duration] FIG. 1 shows several coupon associates such as stores 110 and product or service creators 120 who provide coupon information to the coupon service bureau (Coupon Service Bureau) 130. Such information may include product or service information and various targeted advantages such as the amount of discount for product or service and duration of discount. Other targeted advantages include rebates, product features (e.g. a product of a certain preferred color), service features (e.g. a service with preferred terms and conditions)j service contract feature (e.g. the product comes with a 3-year warranty and free inspections), ecological friendliness (e.g. a product that does not pollute the environment), safety features, and preferred instructions (e.g. an easy-to-read and in-depth manual).) to be issued via a plurality of coupons to a plurality of known consumers (Mastrianni et al. 2007/0156513 [0009 - exchanging coupons between one or more users] FIG. 3 shows an exemplary procedure for the Coupon Service Bureau facilitating the creation, bartering, auctioning, and exchanging coupons between one or more users. [0045 - one or more coupon … one or more other user…] In some embodiments the method further comprises the targeted coupon being created by one or more coupon associate taken from a group of coupon associates including: a particular store, a chain store, a customer environment sensor, a weather sensor, a product manufacturer, one or more other user, a product manufacturer, a service provider, a government agency, a family member, an employer of the first user, the first user, a third party agent, and any combination of these associates; and/or the one or more store referring the first user to one or more other store from which the first user can obtain a further advantage; and/or obtaining user-specific information from the first user; and/or modifying the targeted coupon based on a coupon-modifying criteria including a criterion taken from a group of criteria including: expiration date number of other users using targeted coupon current weather predicted weather news reports movies, movie show times user's buying history stores record of sales time of day number of sales for that day speed at which product is selling prevailing market conditions geopolitical events fuel prices demographic information traffic patterns gas prices prevailing economic conditions number of people in store at the moment or predicted to be in the store, time of day terrorist alert level nature of stores along the way to destination store historical record of traffic problems historical record of accidents crime statistics, and any combination of these and such criteria; and/or the step of modifying the targeted coupon includes modifications taken from a group of modifications including: deleting the targeted coupon, graphically modifying the targeted coupon, changing the targeted coupon value, and moving the targeted coupon from one location to another; and/or one or more associate from the group of coupon associates monitoring and storing usage of the targeted coupon; and/or one or more coupon associate receiving targeted coupon use data from one or more other coupon associate from the group of targeted coupon associates; and/or the one or more coupon associate redeeming the targeted coupon after use of the targeted coupon by the first user, and/or one of the one or more coupon associate providing an identifier enabling use of the targeted coupon by a limited user population; and/or the step of forwarding includes requiring a return of a previous coupon from the first user to the Coupon Service Bureau; and/or the step of forwarding includes another user providing the targeted coupon to the Coupon Service Bureau in exchange for a previous coupon held by the first user; and/or the first user employing the coupon to obtain the targeted advantage at the one or more store; and/or the coupon service bureau meters the number and nature of user employing and bills the user according to the number and nature of employing.), the plurality of coupons being associated with a first party (Mastrianni et al. 2007/0156513 [0048 – coupon is related to one or more users…] In some embodiments of the system: the coupon information is related to an object taken from a group of objects including: one or more product, one or more service, a combination of one or more product and one or more service, a reward, and any combination of these; and/or one or more of the users has an electronic coupon device; and/or the electronic coupon device includes the coupon information; and/or the users are recipients of at least a portion of the coupon information.), a first portion of the plurality of known consumers being registered on a coupon trading platform (Mastrianni et al. 2007/0156513 [0017 – coupon trading exchange interpreted as coupon trading platform] The coupon device permits electronic trading and exchange of coupons over a coupon exchange network maintained by the coupon service bureau. The electronic exchange of coupons may be between users via: barter, sale, and/or auction. The electronic exchange may be restricted by: time, location of store, location of exchangers of electronic coupons, product, and/or price. [0027 - In the cases for which coupon use is restricted to a particular recipient, a password may be required to validate the user – interpreted as registered] In step 225, a user uses the coupon information. For example, the information may reside on the user's coupon device 180 which the user brings to or uses in the store. The cashier may scan a barcode displayed on the CD or use some other common electrical interface to the coupon device in order to register the discount. In the cases for which coupon use is restricted to aparticular recipient, a password may be required to validate the user. In the cases of virtual coupons, the sender 160 who sent 215 the virtual coupon may have his account debited by the Coupon Service Bureau to pay for the discount. In step 225, the user may also receive product information, manuals, ads, rebates, comments, and other material related to the product and provided to the Coupon Service Bureau 130 by the stores, manufactures, associates, and/or third parties such as consumer reporting agencies. The Coupon Service Bureau may also notify the user of further advantages, such as discounts, available elsewhere and of safety concerns. [0003] Various coupon distribution services exist on the World Wide Web. For example, at CouponSurfer.com, a service available in 2003, coupons are offered for reduced prices on such items as clothing, food, music, toys, and travel. Two types of coupons are typically offered. "Internet," or on-line, coupons are provided for Internet on-line stores like Buy.com or Petsmart.com. On-line coupons can be redeemed by clicking on a link in a web browser. Once a user clicks on a link, the user is taken to a retailer's web site (e.g. Petsmart) where the user can use the coupon to make a purchase. In some cases, it may be necessary to enter a specific code or password on the retailer's web site to obtain a discount. If this is the case, specific instructions are included on the coupon. The second type of coupon offered at Internet coupon distribution services is a printable coupon. Users print such coupons using their computer's printer and physically take the coupons to a physical store, for example, a restaurant. These coupons may contain bar codes or other information so they can be scanned at the physical store's register.) and a second portion of the plurality of known consumers not being registered on the coupon trading platform (Mastrianni et al. 2007/0156513 [0027 - In the cases for which coupon use is restricted to a particular recipient, a password may be required to validate the user – interpreted as registered] In step 225, a user uses the coupon information. For example, the information may reside on the user's coupon device 180 which the user brings to or uses in the store. The cashier may scan a barcode displayed on the CD or use some other common electrical interface to the coupon device in order to register the discount. In the cases for which coupon use is restricted to aparticular recipient, a password may be required to validate the user. In the cases of virtual coupons, the sender 160 who sent 215 the virtual coupon may have his account debited by the Coupon Service Bureau to pay for the discount. In step 225, the user may also receive product information, manuals, ads, rebates, comments, and other material related to the product and provided to the Coupon Service Bureau 130 by the stores, manufactures, associates, and/or third parties such as consumer reporting agencies. The Coupon Service Bureau may also notify the user of further advantages, such as discounts, available elsewhere and of safety concerns. [0003] Various coupon distribution services exist on the World Wide Web. For example, at CouponSurfer.com, a service available in 2003, coupons are offered for reduced prices on such items as clothing, food, music, toys, and travel. Two types of coupons are typically offered. "Internet," or on-line, coupons are provided for Internet on-line stores like Buy.com or Petsmart.com. On-line coupons can be redeemed by clicking on a link in a web browser. Once a user clicks on a link, the user is taken to a retailer's web site (e.g. Petsmart) where the user can use the coupon to make a purchase. In some cases, it may be necessary to enter a specific code or password on the retailer's web site to obtain a discount. If this is the case, specific instructions are included on the coupon. The second type of coupon offered at Internet coupon distribution services is a printable coupon. Users print such coupons using their computer's printer and physically take the coupons to a physical store, for example, a restaurant. These coupons may contain bar codes or other information so they can be scanned at the physical store's register.);
Mastrianni et al. 2007/0156513 may not expressly disclose the registration features, however, Velusamy et al. 2012/0166261 teaches these features as follows (Velusamy et al. 2012/0166261 [0048 - registration data 217 pertaining to the various subscribers to the coupon sharing platform] FIG. 2 is a diagram of a coupon sharing platform for enabling a purchaser to share retail offers with peers based on a purchase transaction, according to one embodiment. The coupon sharing platform 103 includes various executable modules for performing one or more computing, data processing and network based instructions that in combination provide a means of enabling the sharing deals of deals by retailers and device users alike. Such modules can be implemented in hardware, firmware, software, or a combination thereof. By way of example, the coupon sharing platform 103 may include an authentication module 201, deal retrieval module 203, deal sharing and configuration module 205, deal presentment module 207, controller module 209, deal response activation module 211, communication module 213 and user interface module 215. In addition, the coupon sharing platform 103 also maintains deal data 105 as received from various retailers and vendors (e.g., via a retailer/vendor transaction system 107), registration data 217 pertaining to the various subscribers to the coupon sharing platform 103 by way of the service provider, and deal response data 219 for providing feedback regarding various peers in response to a shared deal. According to one embodiment, a metrics and reporting module 221 is provided to track the effectiveness of the deal sharing feature for the subscribers, and to generate various reports relating to such feature.).

Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Mastrianni et al. 2007/0156513 to include the registration features as taught by Velusamy et al. 2012/0166261. One of ordinary skill in the art would have been motivated to do so in order to maintain accounting and user controls which should prove to improve user experience, maximize profits, and optimize revenue (i.e., advertisement optimization / improve user experience).
Mastrianni et al. 2007/0156513 further teaches determining a face value for each of the plurality of coupons (Mastrianni et al. 2007/0156513 [0045 – coupon value] In some embodiments the method further comprises the targeted coupon being created by one or more coupon associate taken from a group of coupon associates including: a particular store, a chain store, a customer environment sensor, a weather sensor, a product manufacturer, one or more other user, a product manufacturer, a service provider, a government agency, a family member, an employer of the first user, the first user, a third party agent, and any combination of these associates; and/or the one or more store referring the first user to one or more other store from which the first user can obtain a further advantage; and/or obtaining user-specific information from the first user; and/or modifying the targeted coupon based on a coupon-modifying criteria including a criterion taken from a group of criteria including: expiration date number of other users using targeted coupon current weather predicted weather news reports movies, movie show times user's buying history stores record of sales time of day number of sales for that day speed at which product is selling prevailing market conditions geopolitical events fuel prices demographic information traffic patterns gas prices prevailing economic conditions number of people in store at the moment or predicted to be in the store, time of day terrorist alert level nature of stores along the way to destination store historical record of traffic problems historical record of accidents crime statistics, and any combination of these and such criteria; and/or the step of modifying the targeted coupon includes modifications taken from a group of modifications including: deleting the targeted coupon, graphically modifying the targeted coupon, changing the targeted coupon value, and moving the targeted coupon from one location to another; and/or one or more associate from the group of coupon associates monitoring and storing usage of the targeted coupon; and/or one or more coupon associate receiving targeted coupon use data from one or more other coupon associate from the group of targeted coupon associates; and/or the one or more coupon associate redeeming the targeted coupon after use of the targeted coupon by the first user, and/or one of the one or more coupon associate providing an identifier enabling use of the targeted coupon by a limited user population; and/or the step of forwarding includes requiring a return of a previous coupon from the first user to the Coupon Service Bureau; and/or the step of forwarding includes another user providing the targeted coupon to the Coupon Service Bureau in exchange for a previous coupon held by the first user; and/or the first user employing the coupon to obtain the targeted advantage at the one or more store; and/or the coupon service bureau meters the number and nature of user employing and bills the user according to the number and nature of employing.); transmitting one of the plurality of coupons to each of the plurality of known consumers such that each of the plurality of known consumers is associated with a particular one of the plurality of coupons (Mastrianni et al. 2007/0156513 [0049 - facilitate distribution of coupons] The invention may be also implemented as an apparatus to facilitate distribution of coupons for use at one or more store. In an example embodiment, the apparatus includes: a coupon service bureau receiver to receive a request from a first user to obtain a targeted coupon for a targeted advantage, and a coupon service bureau transmitter to forward the targeted coupon to the first user.); responsive to a first one of the plurality of known consumers being registered on the coupon trading platform, permitting the first consumer to offer a first one of the plurality of coupons that is associated with the first consumer for trade via the coupon trading platform (Mastrianni et al. 2007/0156513 [0051 - trade and exchange coupons over a coupon exchange network] In some embodiments, the apparatus further includes an information transmitter to provide feedback to one or more coupon associate; and/or the downloading is done from a provider taken from a group of providers including: an Internet provider, a web site, a kiosk in a store, and a kiosk in a mall; and/or the feedback includes data taken from groups of data including: demographic information, buyer information, product information, time of day, service cost, product cost, and any combination of these data; and/or the feedback to device users includes special information taken from a group of special information including: product information, better offers at other stores, duration that coupon is good for, and any combination of these special information; and/or the coupon service bureau is a third party that performs a task taken from a group of tasks including: altering user of other similar coupons, alerting users as to location of products, and suggesting other coupon advantages; and/or the coupon device permits the user to electronically trade and exchange coupons over a coupon exchange network maintained by the coupon service bureau; and/or coupon exchange employs an exchange technique taken from a group of techniques including: barter, sale, auction, and any combination of these techniques; and/or the electronic exchange is restricted by a restriction taken from a group of restrictions including: time limitations, location of a store limitations, location of exchangers of electronic coupons limitations, product limitations, and price limitations; and/or the portable coupon device presents auxiliary information: taken from a group of auxiliary information including: advertisements, product information, product manuals, consumer reports, and safety information; and/or further comprising the coupon information being created by a user or other agencies; and/or the user is a user taken from groups of users including: individuals, companies, corporations, community groups, governmental groups and such; and/or the user information is used to provide a set of coupons to said user; and/or the user sends particular coupon information to the Coupon Service Bureau; and/or the coupon may only be used by a particular recipient.); 
Mastrianni et al. 2007/0156513 may not expressly disclose the searching features, however, Chio et al. 2014/0207557 teaches these features as follows responsive to the first consumer being registered on the coupon trading platform, permitting the first consumer to search for a second coupon to trade for the first coupon, the second coupon being associated with a second party that is different from the first party (Chio et al. 2014/0207557 [0039 – searches for discount coupons having value similar…] The preferred coupon type indicates a type of a coupon that a user wants to have. That is, when a user wants to exchange one with a discount coupon, service server 200 searches for discount coupons having value similar to that of a trading good. The preferred applicable merchant is a coupon applicable to a desired merchant.  [0016] The method may further include receiving the trading acceptance message from the second user equipment in response to the trading offer message and providing detailed information on the trading coupon of the first user equipment to the second user equipment and providing detailed information on the selected candidate coupon of the second user equipment to the first user equipment.); and

Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Mastrianni et al. 2007/0156513 to include the searching features as taught by Chio et al. 2014/0207557. One of ordinary skill in the art would have been motivated to do so in order to provide the ability to search for and trade coupons which should prove to improve user experience, maximize profits, and optimize revenue (i.e., advertisement optimization / improve user experience).
Mastrianni et al. 2007/0156513 further teaches responsive to the first consumer trading the first coupon for the second coupon, transmitting a trade notification to the first party, the trade notification including information associated with (i) the first consumer, (ii) the first coupon, (iii) the second coupon, (iv) a second consumer associated with the second coupon, (v) the second party associated with the second coupon, (vi) or any combination thereof (Mastrianni et al. 2007/0156513 [0019 - a user can create a coupon for a product, send it over the network via the coupon exchange network to a friend] The coupons may actually be created by the users of the coupon device and network or other agencies. For example, a user can create a coupon for a product, send it over the network via the coupon exchange network to a friend, who can use the coupon to get a discount on a product. This "virtual coupon" will deduct money from the sender's account and function as a gift. [0025 - information is sent because a recipient requested the coupon information] In step 220, the Coupon Service Bureau sends the coupon information to a recipient 140, 150. In some cases, this information is sent because a recipient requested the coupon information, and it may reside on coupon device 180. In other cases, the recipient is sent this information even if the recipient did not request the coupon information, such as may be the case when a virtual coupon is sent by another user such as user 160. If the user has a CD 180, the information may be sent to the CD. If the user does not have a CD, coupons may be delivered by other means, for example by sending them to the user's computer, at which point he can print the coupon. A recipient (i.e. user) identifier code may control which person or CD can receive a coupon or can use the coupon.).


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over: Mastrianni et al. 2007/0156513; in view of Velusamy et al. 2012/0166261; in further view of Chio et al. 2014/0207557; in further view of McEvilly et al. 2015/0106183.
Regarding Claim 2. Mastrianni et al. 2007/0156513 may not expressly disclose the following features, however, McEvilly et al. 2015/0106183 teaches The method of claim 1, further comprising identifying the second consumer as a previously unknown consumer to the first party based at least in part on the trade notification (McEvilly et al. 2015/0106183 [0081] As used herein "degrees" may refer to the number of relationships that exist between entities. For example, if a requesting user requests a location-based coupon and shares it with a first recipient user, and if the first recipient user further shares it with a second recipient user (who otherwise may be unknown to or unconnected to the requesting user), then it may be said that the second recipient user and the requesting user are separated by one degree. A similar idea may be known colloquially in other contexts as "Degrees of Bacon." "Degree" is used by embodiments as a weight to help determine a user clout score and thereby help derive a requesting user's influential value to businesses providing location-based coupon templates and tracking rewards and loyalty rewards for that requesting user.).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Mastrianni et al. 2007/0156513 to include the identifying features as taught by McEvilly et al. 2015/0106183. One of ordinary skill in the art would have been motivated to do so in order to maintain accounting and user controls which should prove to improve user experience, maximize profits, and optimize revenue (i.e., advertisement optimization / improve user experience).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over: Mastrianni et al. 2007/0156513; in view of Velusamy et al. 2012/0166261; in further view of Chio et al. 2014/0207557.
Regarding Claim 3. Mastrianni et al. 2007/0156513 further teaches The method of claim 1, further comprising, subsequent to the transmitting of the plurality of coupons, modifying an aspect of one or more of the plurality of coupons, wherein the aspect is (i) the face value, (ii) an expiration date, (iii) a permitted redemption location, (iv) a combination of coupons rule, (v) a description of an associated product or service, (vi) or any combination thereof (Mastrianni et al. 2007/0156513 [0026] In step 220, the Coupon Service Bureau may also modify said targeted coupon based on a coupon-modifying criteria such as: current weather (e.g. give discount if raining, or give snowshoe discount depending on weather), predicted weather, news reports, movies, movie show times, user's buying history, stores record of sales, time of day, number of sales for that day, speed at which product is selling prevailing market conditions, geopolitical events, fuel prices, demographic information (e.g. if the current buying rate for a product is low for 30-year-old women living in urban centers, the discount may change to incent new demographic buying patterns), traffic patterns, gas prices, prevailing economic conditions (stock markets, taxes, tax deductibles etc.), number of people in store at the moment or predicted to be in the store, time of day (e.g. to avoid rush hour traffic), terrorist alert level, nature of stores along the way to destination store, historical record of traffic problems (e.g. congestion), historical record of accidents, and crime statistics. [0036] Targeted coupons may be modified in various ways based on different criteria. For example, an advantage like a discount price, and reflected by numbers on the coupon and color of the coupon, may depend on expiration date, number of other users using targeted coupon, current weather predicted weather, news reports, movies, movie show times, user's buying history, stores record of sales, time of day, number of sales for that day, speed at which product is selling, prevailing market conditions, geopolitical events, fuel prices, demographic information, traffic patterns gas prices, prevailing economic conditions, number of people in store at the moment or predicted to be in the store, time of day, terrorist alert level, nature of stores along the way to destination store, historical record of traffic problems, historical record of accidents, crime statistics, and any combination of these criteria. [0037] The coupon may be modified in many ways. For example, the coupon displayed on the coupon device may be deleted, have its discount value or other advantage changed, and/or can be moved from one location to another. For example, coupons may be stored in different folders or otherwise categorized on the graphical user interface. Graphical modifications include coupon color, size, font, texture, intensity, blink rate, texture, and background pattern. [0045] In some embodiments the method further comprises the targeted coupon being created by one or more coupon associate taken from a group of coupon associates including: a particular store, a chain store, a customer environment sensor, a weather sensor, a product manufacturer, one or more other user, a product manufacturer, a service provider, a government agency, a family member, an employer of the first user, the first user, a third party agent, and any combination of these associates; and/or the one or more store referring the first user to one or more other store from which the first user can obtain a further advantage; and/or obtaining user-specific information from the first user; and/or modifying the targeted coupon based on a coupon-modifying criteria including a criterion taken from a group of criteria including: expiration date number of other users using targeted coupon current weather predicted weather news reports movies, movie show times user's buying history stores record of sales time of day number of sales for that day speed at which product is selling prevailing market conditions geopolitical events fuel prices demographic information traffic patterns gas prices prevailing economic conditions number of people in store at the moment or predicted to be in the store, time of day terrorist alert level nature of stores along the way to destination store historical record of traffic problems historical record of accidents crime statistics, and any combination of these and such criteria; and/or the step of modifying the targeted coupon includes modifications taken from a group of modifications including: deleting the targeted coupon, graphically modifying the targeted coupon, changing the targeted coupon value, and moving the targeted coupon from one location to another; and/or one or more associate from the group of coupon associates monitoring and storing usage of the targeted coupon; and/or one or more coupon associate receiving targeted coupon use data from one or more other coupon associate from the group of targeted coupon associates; and/or the one or more coupon associate redeeming the targeted coupon after use of the targeted coupon by the first user, and/or one of the one or more coupon associate providing an identifier enabling use of the targeted coupon by a limited user population; and/or the step of forwarding includes requiring a return of a previous coupon from the first user to the Coupon Service Bureau; and/or the step of forwarding includes another user providing the targeted coupon to the Coupon Service Bureau in exchange for a previous coupon held by the first user; and/or the first user employing the coupon to obtain the targeted advantage at the one or more store; and/or the coupon service bureau meters the number and nature of user employing and bills the user according to the number and nature of employing.).


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over: Mastrianni et al. 2007/0156513; in view of Velusamy et al. 2012/0166261; in further view of Chio et al. 2014/0207557.
 Regarding Claim 6. Mastrianni et al. 2007/0156513 further teaches The method of claim 1, wherein the plurality of coupons are transmitted to the plurality of known consumers electronically via electronic mail, electronically via text message, electronically via a website, via physical mail, via a newspaper, via a magazine, or any combination thereof (Mastrianni et al. 2007/0156513 [0014] At any time, the Coupon Service Bureau may upload coupons to the device, or they may be sent to users without CDs via e -mail or by other means. A user may use the CD to scan the newspaper coupons and record the relevant coupon information. The cashier simply interacts with the CD, coupons are checked against the register receipt and automatically applied and debited from the CD. In return, coupon suppliers may receive accurate, detailed demographics about customer purchases.).



Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over: Mastrianni et al. 2007/0156513; in view of Velusamy et al. 2012/0166261; in further view of Chio et al. 2014/0207557.
 Regarding Claim 12. Mastrianni et al. 2007/0156513 further teaches The method of claim 1, further comprising, responsive to the first consumer trading the first coupon for the second coupon, transmitting a second trade notification to the second party, the second trade notification including information associated with (i) the first consumer, (ii) the first coupon, (iii) the second coupon, (iv) the second consumer associated with the second coupon, (v) the first party associated with the first coupon, (vi) or any combination thereof (Mastrianni et al. 2007/0156513 [0023] FIG. 2 shows how coupon information is distributed to users 140, 150. In step 205, an associate, such as a store, sends coupon information to the Coupon Service Bureau 130. In step 210, an associate, such as a product or service creator, sends information to the Coupon Service Bureau. In step 215, an associate, such as another user 160, sends information to the Coupon Service Bureau. For example, another user 160 may wish his friend to receive a targeted advantage, such as a $10 discount on eyeglasses. Thus, the information in this case may contain a product identifier, discount, and recipient identifier such as a string of alphanumeric characters. This user-made coupon is a virtual coupon, because no manufacturer or store initiated it In step 217, the user of the Coupon Service Bureau may himself send targeted coupons to the Coupon Service Bureau for his subsequent use. For example, a user may see a coupon in a magazine or at a web page and want the Coupon Service Bureau to store and organize such coupons for later use by the user. In some cases, associates, such as stores, manufactures, and service providers, will provide a recipient (i.e. user) identifier so that a coupon may be used only be a particular recipient. In other words, at least one coupon associate may provide an identifier enabling use of said targeted coupon by a limited user population such as a single user, family, employees in a company, workers in an office, a group of people in a particular age group. [0029] In FIG. 3, the Coupon Service Bureau 130 allows a first to create, barter, auction, and exchange coupons with another user--with or without involvement of the product manufacture or store. For example, in step 310 a user 140 may indicate to the Coupon Service Bureau 130 that he has a coupon for a particular product that he is willing to return and trade for another coupon. In step 320, another user receives the announcement of this first coupon via the Coupon Service Bureau 130 and can make an offer to the first user, For example, an offer might be made to exchange the coupon offered by the first user in step 310 for a different coupon offered by the second user in step 330. If the offers are agreed upon, the Coupon Service Bureau exchanges 340 one coupon for the other. Both users are happy. Optionally, coupon associates, such as the sellers or product/service creators, maybe notified 350 of this exchange, along with the demographics of the users, to best understand buyer needs and demographics. [0043] The portable coupon device may present auxiliary information such as advertisements, product information, product manuals, consumer reports, and safety information. The coupon information is created by a user or other agency. For example, a user can create a coupon for a computer, send it over the network via the coupon exchange network to her friend, who can use the coupon to get a discount on the computer. This virtual coupon will deduct money from the user's own account and function as a gift. The user maybe individuals, companies, corporations, community groups, and governmental groups. The information may be used to provide a set of coupons to the user. The user sends particular coupon information to the Coupon Service Bureau. For example, he scans a magazine coupon and has the Coupon Service Bureau hold it for him for convenience and later use. If desired, the coupon may only be used by a particular recipient. The provider of the coupon information may be a software agent.).


Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over: Mastrianni et al. 2007/0156513; in view of Velusamy et al. 2012/0166261; in further view of Chio et al. 2014/0207557. 
 Regarding Claim 13. Mastrianni et al. 2007/0156513 further teaches The method of claim 1, responsive to (i) the first consumer being registered on the coupon trading platform and (ii) the first consumer offering the first coupon for trade, providing, via the platform, the first consumer with a second coupon recommendation for trading for the first coupon (Mastrianni et al. 2007/0156513 [0016] A coupon service bureau (Coupon Service Bureau) may be a third party that manually or automatically does any of: alerts user of other similar coupons, alerts users as to location of products (both in the same store or at other stores), or suggests alternatives based on: price, quality, features, safety, existence of rebates, etc. [0041] The feedback includes data taken from groups of data including demographic information, buyer information, product information, time of day, service cost, product cost, and any combination of these data Feedback to device users may include special information taken from a group of special information including product information, better offers at other stores, duration that coupon is good for and any combination of these special information. The coupon service bureau maybe a third party that performs a task taken from a group of tasks including: altering user of other similar coupons, alerting users as to location of products, and suggesting other coupon advantages.).


Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over: Mastrianni et al. 2007/0156513; in view of Velusamy et al. 2012/0166261; in further view of Chio et al. 2014/0207557.
 Regarding Claim 14. Mastrianni et al. 2007/0156513 further teaches The method of claim 1, wherein the first coupon has a market value that is different than the face value of the first coupon, and wherein the market value is at least determined based on the face value of the first coupon, a number of times the first coupon has been traded, a face value of each coupon traded for the first coupon, a type of coupon traded for the first coupon, information associated with any consumer previously associated with the first coupon, or any combination thereof (Mastrianni et al. 2007/0156513 [0013] When the customer user visits the store to make a purchase, the clerk interacts with the CD, for example by swiping a coupon card, which validates the customer's coupon and records the coupon information, including such items as the current date, price paid, an enumeration of other items purchased. When coupons expire, they may be modified, for example, by automatic removal from the CD and/or by changing their appearance. The coupon may be graphically modified. For example, it may fade or have a red stripe through it. The coupon's targeted coupon value may change, for example, it may change to the usual product price once the coupon has expired. The coupon may be moved from one location to another. For example, once the coupon has expired it may be moved to an expired folder on the CD. Other folders may be used to indicate other aspects of the coupons as a way to organize the coupon on the CD. For example, folders may be used for different classes of product, different price ranges, and ranges for expiration dates. Some folders may be password protected so that the coupons within the folder cannot be reviewed without the user supplying a password. Certain folders may be accessible to others. For example, a user may wish to expose her coupons for products she is not likely to buy before the expiration date. Other users may inspect this folder and offer to exchange their coupons for hers. [0037] The coupon may be modified in many ways. For example, the coupon displayed on the coupon device may be deleted, have its discount value or other advantage changed, and/or can be moved from one location to another. For example, coupons may be stored in different folders or otherwise categorized on the graphical user interface. Graphical modifications include coupon color, size, font, texture, intensity, blink rate, texture, and background pattern.).


Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over: Mastrianni et al. 2007/0156513; in view of Velusamy et al. 2012/0166261; in further view of Chio et al. 2014/0207557; in further view of Rajan et al. 2009/0076912.
Regarding Claim 23. Mastrianni et al. 2007/0156513 may not expressly disclose the following features, however, Rajan et al. 2009/0076912 teaches The method of claim 1, further comprising determining a ranking of the plurality of known consumers and responsive to the first consumer trading the first coupon for the second coupon, updating the ranking of the plurality of known consumers (Rajan et al. 2009/0076912 [0045 - ranking can be implemented in conjunction with trading and sharing of mobile coupons] In accordance with further aspects, a management application can provide an interface for users to rank mobile coupons according to utility, value, desirability, `coolness`, uniqueness, impressiveness, or the like. The interface can link multiple devices, online social networking websites, and so on. Accordingly, the management application can obtain current rankings of coupons provided by a community of users. Coupons can be rated by aggregate responses among the general public of coupon users, by user trendsetters, in conjunction with a mobile device user's feedback, or combinations thereof. Accordingly, social ranking can be implemented in conjunction with trading and sharing of mobile coupons to provide popular user and/or celebrity trends in mobile coupons. As described, the subject disclosure provides for secure and efficient distribution, management, presentation, redemption, and/or sharing of DMCs to take advantage of the rich multimedia capabilities and commercial incentives thereof.).

Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Mastrianni et al. 2007/0156513 to include the ranking features as taught by Rajan et al. 2009/0076912. One of ordinary skill in the art would have been motivated to do so in order to track effectiveness and to optimize the system which should prove to improve user experience, maximize profits, and optimize revenue (i.e., advertisement optimization / improve user experience).



Claims 42 and 45 are rejected under 35 U.S.C. 103 as being unpatentable over: Mastrianni et al. 2007/0156513; in view of Velusamy et al. 2012/0166261; in further view of Chio et al. 2014/0207557; in further view of Ross et al. 2014/0058823.
Regarding Claim 42. (New) Mastrianni et al. 2007/0156513 may not expressly disclose the following features, however, Ross et al. 2014/0058823 teaches The method of claim 1, further comprising permitting the first consumer to merge the first coupon with a third one of the plurality of coupons that is associated with the first consumer, thereby forming a modified coupon (Ross et al. 2014/0058823 [0072 – merging coupons to create a multi-coupon] Following the process block 612, one embodiment of the process 600 advances to step 614 where the processor 300 stores the virtual PM coupon created at process block 612 in the customer's virtual coupon repository 406 in the database 402 of the main server 402. In one embodiment, the process block 614 may, at least for the first execution thereof, require the customer to enter identification information relating to the customer's virtual coupon repository 406, e.g., user name and/or password, customer identification code, or the like. In other embodiments, the process 600 may link directly with, or form part of, a customer virtual coupon repository management application resident on the user computing device 112, and in such embodiments the processor 300 will have access to the customer identification, and such customer identification information therefore need not be supplied by the customer. In any case, the processor 300 is operable as just described in some embodiments to store a virtual PM coupon, created at the process block 612, in the customer's virtual coupon repository 406 separately from any other virtual coupon or virtual PM coupon stored therein. Alternatively or additionally, the processor 300 may be operable at process block 614 to store a virtual PM coupon in the customer's virtual coupon repository 406 by merging the virtual PM coupon with one or more pre-existing virtual coupons and/or virtual PM coupons to thereby create a virtual PM multi-coupon. In embodiments in which the coupon information is provided in the form of a GS1 or other conventional barcode, for example, known barcode data merging techniques may be used to merge the coupon information of a plurality of virtual PM coupons, and/or one or more other virtual coupons previously stored in the customer's virtual coupon repository 406, into a single, virtual PM multi-coupon.).

Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Mastrianni et al. 2007/0156513 to include the merging features as taught by Ross et al. 2014/0058823. One of ordinary skill in the art would have been motivated to do so in order to provide incentives for user to collaborate, share, and trade coupons which should prove to improve user experience, maximize profits, and optimize revenue (i.e., advertisement optimization / improve user experience).
Regarding Claim 45. (New) Mastrianni et al. 2007/0156513 may not expressly disclose the following features, however, Ross et al. 2014/0058823 teaches The method of claim 1, further comprising responsive to the first consumer trading the first coupon for the second coupon, permitting the second consumer to merge the first coupon with a fourth one of the plurality of coupons that is associated with the second consumer, thereby forming a modified coupon (Ross et al. 2014/0058823 [0072 – coupon merging] Following the process block 612, one embodiment of the process 600 advances to step 614 where the processor 300 stores the virtual PM coupon created at process block 612 in the customer's virtual coupon repository 406 in the database 402 of the main server 402. In one embodiment, the process block 614 may, at least for the first execution thereof, require the customer to enter identification information relating to the customer's virtual coupon repository 406, e.g., user name and/or password, customer identification code, or the like. In other embodiments, the process 600 may link directly with, or form part of, a customer virtual coupon repository management application resident on the user computing device 112, and in such embodiments the processor 300 will have access to the customer identification, and such customer identification information therefore need not be supplied by the customer. In any case, the processor 300 is operable as just described in some embodiments to store a virtual PM coupon, created at the process block 612, in the customer's virtual coupon repository 406 separately from any other virtual coupon or virtual PM coupon stored therein. Alternatively or additionally, the processor 300 may be operable at process block 614 to store a virtual PM coupon in the customer's virtual coupon repository 406 by merging the virtual PM coupon with one or more pre-existing virtual coupons and/or virtual PM coupons to thereby create a virtual PM multi-coupon. In embodiments in which the coupon information is provided in the form of a GS1 or other conventional barcode, for example, known barcode data merging techniques may be used to merge the coupon information of a plurality of virtual PM coupons, and/or one or more other virtual coupons previously stored in the customer's virtual coupon repository 406, into a single, virtual PM multi-coupon.).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Mastrianni et al. 2007/0156513 to include the merging features as taught by Ross et al. 2014/0058823. One of ordinary skill in the art would have been motivated to do so in order to provide incentives for user to collaborate, share, and trade coupons which should prove to improve user experience, maximize profits, and optimize revenue (i.e., advertisement optimization / improve user experience).

Regarding Claim 25. The method of claim 23, wherein the ranking is indicative of how likely each of the plurality of known consumers is (i) to become a customer of the first party, (ii) to use one of the plurality of coupons, (iii) to trade away one of the plurality of coupons, (iv) to trade for one of the plurality of coupons, or (v) any combination thereof.
Claims 25, 43, and 44 cannot be rejected with prior-art. Individual claimed features are taught in the prior-art, however, the unique combination of features and elements are not taught by the prior-art without hindsight reasoning. The claim(s) are further rejected as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding Claim 43.    (New) The method of claim 42, further comprising responsive to the merger of the first coupon and the third coupon, transmitting a merge notification, wherein the merge notification includes information associated with (i) the first consumer, (ii) the first coupon, (iii) the third coupon, (iv) or any combination thereof.
Claim 43 cannot be rejected with prior-art. Individual claimed features are taught in the prior-art, however, the unique combination of features and elements are not taught by the prior-art without hindsight reasoning. The claim(s) are further rejected as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding Claim 44.    (New) The method of claim 42, wherein the modified coupon has a face value equal to a sum of the face value of the first coupon and the face value of the third coupon.
Claim 44 cannot be rejected with prior-art. Individual claimed features are taught in the prior-art, however, the unique combination of features and elements are not taught by the prior-art without hindsight reasoning. The claim(s) are further rejected as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
PERTINENT PRIOR ART
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
O’Shea et al. 2008/0052169 [0047] For purposes of explanation, but not limitation, of the present invention, registration of a coupon will include, but is not limited to, completion of a survey, form, web site page, notice, etc. by a recipient of a coupon indicating that the recipient has received the coupon. A recipient of a coupon may register a coupon on-line, such as by visiting a World Wide Web site or page, communicating with a coupon offer issuer server via email, etc., or off-line, such as by physically registering the coupon in a store, mailing in a registration form, etc. Redemption of a coupon will include, but is not limited to, exchanging, turning in, trading, converting, cashing, using, or otherwise redeeming a coupon to receive, select, spend, or otherwise obtain the coupon's associated benefit, typically as part of an exchange or transaction for receiving a service, product, prize, discount, rebate, etc. or other item or value. Like registration of a coupon, redemption of a coupon can occur in an on-line manner, in a store, etc. In some embodiments, a coupon may be redeemed more than once by a recipient of the coupon.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW T. SITTNER whose telephone number is (571) 270-7137 and email: matthew.sittner@uspto.gov.  The examiner can normally be reached on Monday-Friday, 8:00am - 5:00pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571) 270-3948.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MATTHEW T SITTNER/
Primary Examiner, Art Unit 3682